{¶ 23} I fully agree with the decision of the majority in this matter. I must point out, additionally, that Appellant couches his argument here in constitutional terms, but completely fails to raise any constitutional argument in the body of his brief. Either Appellant has mischaracterized the nature of his argument, or he is confused as to the arguments necessary to overcome the presumptions of constitutionality of the law he wishes to attack. In any event, this matter has not been presented as a constitutional argument in either form or substance and it is inadequate to merely mention the constitution in order to raise constitutional claims. For this additional reason, Appellant's arguments here have no merit. *Page 1